Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 1 of 18 - Page ID#: 573



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  COVINGTON DIVISION

  JOHN DOES 1 THROUGH 10,                           Case No. 2:19-CV-00117-WOB-CJS

          Plaintiffs,                               Judge William O. Bertelsman

  v.                                                Magistrate Judge Candace J. Smith

  DEBORAH HAALAND, et al.                             PLAINTIFFS’ MEMORANDUM IN
                                                    OPPOSITION TO WARREN’S MOTION
          Defendants.                                    TO DISMISS FOR LACK OF
                                                    PERSONAL JURISDICTION, FAILURE
                                                     TO STATE A CLAIM, AND LACK OF
                                                     SUBJECT MATTER JURISDICTION


          The Plaintiffs, through counsel, respectfully submit the following Memorandum in

 Opposition to Defendant Warren’s (“Warren”) Motion to Dismiss. Warren claims as a United

 States Senator she is above the law, and above Kentucky state law. The law does not so hold.

 While the motion for remand should first be granted, and the motion to dismiss heard by the state

 court, should this court entertain the motion to dismiss, it too should be denied. Warren is subject

 to both the laws of Kentucky and the courts of Kentucky for her lies and libels about minor kids

 from Kentucky.

 I.       INTRODUCTION

          Warren led a social media lynch mob against minors from Covington, Kentucky, using the

 worldwide internet to spread smears against them, triggering threats of violence against these

 minors. Plaintiffs brought suit in Kenton County, Kentucky state court. Warren removed it to this

 court.   Warren now claims this court lacks personal jurisdiction over her, subject matter

 jurisdiction over the case, and cannot allow any Kentucky court to have any power over her in this

 matter. She is mistaken.
Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 2 of 18 - Page ID#: 574



         As the Supreme Court long ago established, a state enjoys personal jurisdiction over any

 defendant in a libel case where the subject of the defamation suffers injury in that state. As for

 subject matter jurisdiction, Warren’s argument is really one for remand back to state court, and not

 dismissal of the action in this court.

         If the Court reaches the substantive law claims in the motion to dismiss, Warren’s claims,

 at this pleading stage of the case, equally fail. Kentucky law protects each of her citizens with the

 right to be free from unwarranted publicity, and the right to live without unwarranted interference.

 Kentucky allows an expanded definition of defamation that protects Kentuckians from any

 statement that would tend to expose them to public hatred, ridicule, contempt or disgrace. If

 multiple interpretations are possible, then the jury must decide if a statement is defamatory. As

 the complaint details, the Warren’s statements were identified by friends and acquaintances as

 concerning them individually (proven by the fact the statements led to personal threat against them

 individually), placed the Plaintiffs in a position of scorn or ridicule from within their community,

 caused economic special damages to the minors, placed their name in a false light, contorted and

 converted these minors’ lives from private seclusion to public scorn, and inflicted real and severe

 emotional distress of the kind of scarring shock that lasts a lifetime for these minor children.

         To that end, Warren is not afforded the protections from her office, nor is she a sovereign,

 when sued outside of her official capacity for speech that was not legislative in nature. As federal

 courts decreed long ago: “We reaffirm the common law rule and settled constitutional design that

 elected representatives must answer for libelous statements made outside the scope of their

 legislative duties.” Chastain v. Sundquist, 833 F.2d 311 (D.C. Cir. 1987). Senators are not above

 the law, nor above the courts of Kentucky for their lies and libels against Kentucky kids.




                                                   2
Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 3 of 18 - Page ID#: 575



 II.     FACTUAL BACKGROUND

         Plaintiffs filed their lawsuit on August 1, 2019. On August 14, 2019, Plaintiffs filed an

 Amended Complaint (the “Amended Complaint”), alleging causes of action for defamation and

 several state law claims against all Defendants. (Amended Complaint, attached as “Exhibit 2” and

 incorporated herein by reference.) Plaintiffs are all minors attending the Covington Catholic

 School in Kentucky. (Amended Complaint, ¶¶ 1-2.)

         On August 28, 2019, Warren filed a Notice of Removal to the United States District Court

 for the Eastern District of Kentucky, Covington Division, claiming that the conduct alleged against

 her in the Amended Complaint qualified for removal under 28 U.S.C. § 1442(a).

         On September 4, Warren filed a Motion to Dismiss to the United States District Court for

 the Eastern District of Kentucky, Covington Division, for lack of personal jurisdiction pursuant to

 Rule 12(b)(2) of the Federal Rules of Civil Procedure.

         Alternatively, Warren’s motion moved this Court to dismiss Plaintiffs’ claims pursuant to

 Rule 12(b)(6) of the Federal Rules of Civil Procedure, arguing that Plaintiffs have failed to state a

 claim for any of the causes of action that they allege. Alternatively, Warren moved this Court

 pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure to dismiss Plaintiffs’ claims

 against her for lack of subject matter jurisdiction.

         Plaintiffs responded on September 26 with a motion to remand back to Kenton County

 state court.

         Plaintiffs’ allegations against Warren involve published statements about the Plaintiffs’

 involvement in a claimed confrontation with a “Native American elder” and “Vietnam War

 veteran” named Nathan Phillips, taking place on the steps of the Lincoln Memorial in Washington

 D.C. (Amended Complaint, ¶¶ 54-57.)




                                                   3
Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 4 of 18 - Page ID#: 576



         Plaintiffs’ defamation claims against Warren arise from Warren’s statements on her Twitter

 account that: “Omaha elder and Vietnam War veteran Nathan Phillips endured hateful taunts with

 dignity and strength, then urged us all to do better. Listen to his words,” followed by a link to a

 Splinter News post covering the incident, which identified the Plaintiffs individually by image.

 Each of the statements complained of herein was known by the friends, family and associates of

 each John Doe to be about them individually. Indeed, they were individually identified as the

 subject of the statements complained of herein, causing death threats, hate mail, threatening phone

 calls, threatening emails, and other personal attacks on them each individually. They were known

 to be the subject of the statements complained of herein as they were identified by photo image

 throughout the world, and each of the statements was interpreted by their friends, family and

 associates as about them personally.

         Warren, a leading Democratic candidate for the Presidency and a sitting United States

 Senator, used her prominent public stature to tell her followers and the media that the Plaintiffs

 engage in morally abhorrent and hateful conduct. However, Warren failed to disclose the factual

 basis for her statements, and told the world that her defamatory statements were the product of an

 informed investigation.        Critically, Warren omitted the true facts: that the Plaintiffs never

 interrupted an indigenous march, never stopped and blocked a Native American elder and Vietnam

 War veteran from continuous participation in that event, never surrounded him in a threatening

 manner, never taunted him as a native American elder, and never chanted “build the wall” at him

 to mock an elderly native American in the middle of an indigenous march. Warren accused the

 Plaintiffs of criminal conduct, namely harassment as it is defined in Kentucky law. 1 Warren had

 no factual basis of her opinion, but knew her status would give credibility to her statement, and


 1
  Plaintiffs intend to file an additional Amended Complaint to add a claim of harassment under state law, pursuant to
 KRS 446.070.


                                                          4
Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 5 of 18 - Page ID#: 577



 that the facts she knew meant that these minors had committed a crime against a native American

 elder and Vietnam veteran. Warren could only get away with this lie by hiding the true facts about

 the minor, the fake veteran, and the staged nature of the video she linked to.

        Warren’s false tweet damaged Plaintiffs’ reputation in the form of death threats, hate mail,

 threatening phone calls and emails and other personal attacks on them each individually. (Ibid.)

 Warren’s tweet led a social media lynch mob that amplified and legitimized media coverage that

 hid the truth, which hurts the future prospects of these Plaintiffs, including future college

 admissions and future employment. In addition, it caused immediate harm in security costs

 incurred to protect their safety, and imposed shocking and scarring emotional injury. Each

 Plaintiff seeks only a modest damage sum from Warren, an amount that represents an estimation

 of the cost of four years tuition at the University of Kentucky, to fairly compensate for the harm.

 (Amended Complaint, pg. 3 and ¶ 91.)

 III.   STANDARD OF REVIEW

        On a motion to dismiss under Rule 12, this Court must “construe the complaint in the light

 most favorable to the nonmoving party” and must also “accept the well-plead factual allegations

 as true.” Commercial Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 336 (6th Cir. 20017).

 A complaint states a “valid claim” if it contains either “direct” or “inferential allegations” under

 “some viable legal theory.” Commercial Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 336

 (6th Cir. 20017).

 IV.    ARGUMENT

        Plaintiffs and Warren agree that this Court lacks the requisite jurisdiction to hear this case

 at all. This, however, is a problem created by Warren’s unsupported removal. Consequently,

 Warren should summarily not be allowed to benefit from said removal to a court that lacks




                                                  5
Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 6 of 18 - Page ID#: 578



 jurisdiction by also having the case dismissed. The case should be remanded to the Kenton County

 Circuit Court, a court of competent general jurisdiction in Kentucky, where this motion to dismiss

 should be heard and decided. If this Court rejects remand and entertains Warren’s motion to

 dismiss, the motion to dismiss should be denied, and discovery commence.

        Warren would have this Court believe that because she used a Twitter account with a blue

 check by her name, there is essentially no court in the land that has any jurisdiction over her. She

 argues that the First Amendment and the Due Process Clause would protect any words uttered,

 typed, or in any other way communicated to her over 50 million followers, including tens of

 thousands in Kentucky, regardless of their veracity or impact upon defenseless minors. That is not

 the law.

        Regardless, in similar cases, due to emerging jurisprudence finally attempting to grapple

 with problems created by the reach of social media, such as Twitter, courts have found that

 communications, such as those at issue here, give courts authority where the harm occurred. This

 follows three decades of Supreme Court precedent. Even Kentucky’s long-arm statute, as admitted

 by Warren, facially allows the acts or omissions of a non-resident defendant, committed either

 outside or inside of the commonwealth that injures Kentuckians, to be hailed in a Kentucky court.

 Warren relies on a base-level minimum contacts analysis to suggest that her Tweet that harmed

 the Plaintiffs and exposed them to scorn and ridicule, here in Kentucky and elsewhere,

 communicated to over 50 million followers, somehow fails to meet a legally relevant bar availing

 her of this or the Kenton County Court’s authority. Senators are not above the law, even if she is

 from Massachusetts.

        Warren was sued under three categories, including a general defamation claims of both per

 quad and per se, invasion of privacy, and infliction of emotional distress. These causes of action




                                                  6
Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 7 of 18 - Page ID#: 579



 are clearly within the realm of the expanded protections afforded by Kentucky to her citizens.

        A.      Remand, Not Dismissal, Is Remedy for Lack of Subject Matter Jurisdiction

        Plaintiff’s Motion to Remand (Dkt. No. 34 – included herein by reference) discussed the

 issues created by Warren’s removal.        Warren now admits this court lacks subject matter

 jurisdiction. Remand, not dismissal, is the appropriate remedy for this Court’s lack of subject

 matter jurisdiction.

        B.      Personal Jurisdiction is Appropriate in Kentucky

        Kentucky courts long acknowledge the right to bring suit for libel any place where the

 defamatory statement was published. See Louisville Prss Co. v. Tennelly, 49 S.W. 15 (1899).

        As the Sixth Circuit recently reiterated, following thirty-five years of Supreme Court

 precedent, a state has personal jurisdiction over any defendant whose speech causes harm to a

 plaintiff in the forum state. See Power Invs., LLC v. SL EC, LLC (6th Cir., 2019) (citing Calder v.

 Jones, 465 U.S. 783, 789 (1984); see also Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 778

 (1984). That is precisely the case here, as all Plaintiffs reside here and suffered the brunt of harm

 here. This follows the Court’s central jurisdictional case holding that a defendant can be sued for

 speech-based torts when the “brunt of the harm” – emotional distress, reputational injury, or

 economic loss – occurred in the forum state. Calder v. Jones, 465 U.S. 783, 789 (1984). This

 conforms to the “effects” test of the due process clause for personal jurisdiction. Calder v. Jones,

 465 U.S. 783, 789 (1984). In a libel case, defendants “must reasonably anticipate being haled into

 court” in the state where “they knew the brunt of the injury would be felt,” which is the state the

 subject of the defamation resides. Calder v. Jones, 465 U.S. 783, 790 (1984). The court explicitly

 “reject the suggestion that First Amendment concerns enter into the jurisdictional analysis.”

 Calder v. Jones, 465 U.S. 783, 790 (1984).

        As the Supreme Court made clear, personal jurisdiction is very broad in libel cases. Keeton


                                                  7
Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 8 of 18 - Page ID#: 580



 v. Hustler Magazine, Inc., 465 U.S. 770 (1984). A state enjoys a substantive right to remedy

 wrongs that occur within their state. Keeton v. Hustler Magazine, Inc., 465 U.S. 770 (1984). Libel

 “harm both the subject of the falsehood and the readers of that statement.” Keeton v. Hustler

 Magazine, Inc., 465 U.S. 770, 776 (1984). A state “may rightly employ its libel laws to discourage

 the deception of its citizens.” Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 776 (1984). This

 alone “demonstrates the propriety of requiring respondent to answer to a multistate libel action”

 in any state where any injury occurred. Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 778

 (1984).

           Here, the brunt of the harm to these minors occurred in Kentucky by speech made on a

 national platform that directly reached into Kentucky, targeting and concerning Kentucky children,

 and sent directly to tens of thousands of recipients in Kentucky. This is even more Kentucky-

 connected conduct than the defendants in Calder and Keeton, where a unanimous court easily

 found personal jurisdiction appropriate and lawful.

           C.     Plaintiffs State Valid Claims for Defamation, Invasion of Privacy & Emotional
                  Distress

           Kentucky law recognizes multiple torts for illicit speech that harms another, including

 defamation (both per se and per quod), invasion of privacy (false light/intrusion on seclusion), and

 emotional distress (intentional/negligent).2 In this case, the Plaintiffs alleged these torts, including

 both forms of defamation (per se and per quod), both forms of invasion of privacy (false light and

 intrusion into seclusion), and the negligent infliction of emotional distress. At this pleading stage

 of the case, where both the well-plead facts and all inferences from those facts must be accepted

 as true, and where any competing interpretation of the speech requires jury resolution, dismissal


 2
  Again, harassment is a claim to come shortly. In addition, the Kentucky Constitution recognizes that if a Kentucky
 citizen is harmed by the wrong of anyone, he or she shall have a remedy in Kentucky courts. (Amended Complaint,
 ¶ 14.)


                                                         8
Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 9 of 18 - Page ID#: 581



 is unwarranted. Warren lied and libeled these minor children, leading a social media lynch mob

 against them, in the kind of conduct this Court already considered legally suspect in another case

 (noting the newspapers did not engage in the social media scorn that is the subject of this suit).

                1.      Plaintiffs’ Complaint Adequately Alleges Defamation

        Warren relies upon two primary arguments for claiming the complaint cannot, as a matter

 of law, state a claim under Kentucky law for either defamation per se or defamation per quod: she

 claims she did not identify the Plaintiffs in her statements, and says even if she did, that her

 statements were protected pure opinion. Neither holds.

        First, under Kentucky law, a defendant need not name the plaintiff to be sued for

 defamation. All that is required is the reader of the statement, as a friend, family member or fellow

 community member, acquainted with the plaintiff or the event, identify the statement as of and

 concerning the plaintiff. That is precisely what the complaint alleges, all that is necessary at this

 pleading stage. Indeed, how could the Plaintiffs be doxed and their lives threatened if no one could

 possibly know who Warren was talking about?

        Second, only pure opinion is protected under Kentucky law, as the fair reporting privilege

 does not exist in Kentucky. Pure opinion requires two thresholds. The statement must disclose all

 factual basis for its claim, and second, any facts it discloses must be true and accurate. Here,

 Warren omitted the factual basis of her opinion, which she made appear to be the result of informed

 inquiry and investigation, and to the extent she implied any factual statements, she implied false

 factual statements. As this Court already recognized in a recent case, statements accusing another

 of racist taunts would constitute defamatory opinions, and there is nothing in Warren’s tweet that

 is even remotely related to her Senate position, or any legislative issues. As such, Warren’s

 defamatory words are unprotected as they were not pure opinions, but rather libel and lies, citing




                                                  9
Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 10 of 18 - Page ID#: 582



  as its source an article with multiple false statements of facts she implied were also true, including

  false allegations of what would constitute criminal harassment in the state of Kentucky. Lies about

  minors are not permissible when a Senator says them outside of her legislative duties, which is

  clearly the case herein.

                         a.      Colloquium: Identification of Plaintiffs

          As this Court acknowledged recently, Kentucky precedent holds “the plaintiff need not be

  specifically identified in the defamatory matter itself” whenever “friends and acquaintances

  familiar with the incident” understood the comment concerned the plaintiff. E.W. Scripps Co. v.

  Cholmondelay, 569 S.W.2d 700, 702 (Ky. Ct. App. 1978).

          The seminal case on this aspect of Kentucky libel law is Cholmondelay.             There, the

  defendant never identified the plaintiff by name or image. The court held the plaintiff still had a

  valid defamation claim.      The reason was simple—wherever anyone within the plaintiff’s

  community of friends or acquaintances recognized the statements as being about the plaintiff, that

  sufficed for libel law, even though the defendant never named or identified the plaintiff, and those

  unfamiliar with the incident or the individual would not have known the statements concerned the

  plaintiff.

          This is precisely what the Complaint alleges. Indeed, as the Complaint details, the

  Plaintiffs were so clearly identified as the subject of these statements that they were personally

  threatened, their addresses doxed, and their reputations harmed to their personal economic

  detriment. How could that happen if they were not individually identified? Warren seeks to apply

  a summary judgment standard contesting what the facts will show, rather than the motion to

  dismiss standard which requires the Court accept that fact as true at this stage.

          Independently, the photos and video images of the Plaintiffs were exactly what Warren’s




                                                   10
Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 11 of 18 - Page ID#: 583



  comments were about. That is different than the Sandmann case, where this Court noted no

  allegation in the complaint that there was any “identifiable description of him” or any picture of

  him.

         Last but not least, this Court acknowledged Kentucky law follows the Restatement, which

  makes clear that group statements are actionable when there is no effort by the speaker to

  distinguish among the group. As the Court noted in a recent opinion, “the assertion that one man

  out of a group of 25 has stolen an automobile may not sufficiently defame any member of a group,

  while the statement that all but one of a group of 25 are thieves may cast a reflection upon each of

  them.” (Restatement of Torts 2d section 564A, comment c.) The defendant did just that – accuse

  each of the plaintiffs of horrendous conduct. Whenever a defendant references a group sufficiently

  small for a person to be individually identified, a defamation claim is valid. In re New York Life

  Ins. Co. Agents’ Class Claimants Solicitation Litig., 92 F.Supp.2d 564, 569 (E.D. La. 1997). That,

  too, is the case here. If nobody knew Warren’s statements concerned the Plaintiffs, how did the

  Plaintiffs get doxed, defamed, and threatened personally from Warren’s statements? This warrants

  denial of the motion.

                          b.    Warren’s Statement Not Pure Opinion

         Defamation per se includes any statement that would “tend to expose the plaintiff to public

  hatred, ridicule, contempt or disgrace, or to induce an evil opinion of him in the minds of right-

  thinking people, and to deprive him of their friendship, intercourse and society.” See Disabled

  American Veterans, Dept. of Kentucky, Inc. v. Crabb, 182 S.W. 3d 541 (Ky. App. 2005).

  Defamation per quod includes contextual references and defamation by innuendo. See Disabled

  American Veterans, Dept. of Kentucky, Inc. v. Crabb, 182 S.W. 3d 541 (Ky. App. 2005).

         Only “pure opinion” is privileged and protected from suit. Statements of opinion are not




                                                  11
Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 12 of 18 - Page ID#: 584



  pure opinion whenever the statement “implies the allegation of undisclosed defamatory facts as

  the basis for the opinion.” Yancey v. Hamilton, 786 S.W.2d 854, 857 (Ky. 1989). All that is

  required is the statement has or implies “provably false factual connotation.” Milkovich v. Loraine

  Journal Co., 497 U.S. 1, 20 (1990).

         Whenever a speaker makes a defamatory statement that “implies a knowledge of facts”

  which lead to a defamatory opinion, and those facts are not fully and accurately disclosed, then a

  claim for defamation exists, even as to statements of “opinion.” Cromity v. Meiners, 494 S.W.3d

  499, 503 (Ky. 2015). The alleged defamatory words must be measured by their natural and

  probable effect on the mind of the average lay reader and not be subjected to the critical analysis

  of the legal mind. Digest Publishing Company v. Perry Publishing Co., Ky., 284 S.W.2d 832

  (1955). Of note, “when the words at issue are capable of bearing more than one meaning, the jury

  is tasked with deciding whether a reasonable recipient would attribute a defamatory meaning to

  the statement.” Cromity v. Meiners, 494 S.W.3d 499, 503 (Ky. 2015).

         For libel per se, “it is not necessary that the words imply a crime or impute a violation of

  laws, or involve moral turpitude or immoral conduct.” Digest Publ’g Co v. Perry Publ’g Co., 284

  S.W.2d 832, 834 (Ky. 1955). All that libel per se requires is the statements “tend to expose the

  plaintiff to public hatred, ridicule, contempt or disgrace, or to induce an evil opinion of him in the

  minds of right-thinking people.” Digest Publ’g Co v. Perry Publ’g Co., 284 S.W.2d 832, 834 (Ky.

  1955). Libel per quod covers a much broader range of defamatory statements, including those that

  are not inherently defamatory but defame by innuendo, whenever the plaintiff pleads special

  damages. Disabled Am. Veterans, Dep’t of Ky., Inc. v. Crabb, 182 S.W.3d 541, 547 (Ky. Ct. App.

  2005). The Plaintiffs have plead both forms of libel here.

         In addition, there are four circumstances where a statement of opinion based on provable




                                                   12
Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 13 of 18 - Page ID#: 585



  facts can be libel: 1) when the writer failed to disclose the facts in support of that opinion; 2) when

  the writer failed to give a complete rendering of the facts; 3) when the writer disclosed incorrect

  facts; or 4) when the writer’s opinion shows an erroneous assessment of the facts. Whenever any

  opinion “creates a reasonable inference that it was justified by facts known to the opinion writer,”

  then neither the First Amendment nor common law privilege protects the libeler.

         Of note, this Court previously noted that scorn on social media could be actionable, but

  only those who engaged in it could be held accountable, not newspapers who did not engage in it.

  This Court acknowledged that statements saying someone “engaged in racist conduct” or made

  “racist taunts” could be actionable where such statements were specifically stated. As this Court

  previously acknowledged, Kentucky precedent considered it per se defamatory to say someone

  had an “integrity issue” (Stringer v. Walmart, 151 S.W.3d 781 (Ky. 2005)); for saying a lawyer

  could be a “better friend” to criminals (Ball v. E.W. Scripps Co., 801 S.W.2d 684, 687-688 (Ky.

  1990)); for saying a lawyer was good at “fixing” cases (McCall, 623 S.W.2d 882 (Ky. 1981)); for

  saying someone had engaged in a “sexual liaison” with a co-worker (Crabb, 182 S.W.3d at 547);

  for saying someone failed a drug test (Shrout v. The TFE Group, 161 S.W.3d 351, 355-357 (Ky.

  Ct. App. 2005)); for implying someone was involved in a robbery (Columbia Sussex Corp. v. Hay,

  627 S.W.2d at 270, 272-73 (Ky. Ct. App. 1981)); for implying someone was too violent in a fight

  (Cholmondelay, 569 S.W.2d at 701-02); for calling a lawyer a “fee grabber” (Smith v. Pure Oil

  Co., 128 S.W.2d 931, 932 (Ky. 1939); for implying the reason a taxicab driver lost his job was for

  drinking (Louisville Taxicab & Transfer Co. v. Ingle, 17 S.W.2d 709, 710 (Ky. 1929); calling a

  Judge a “graft” (Dixon v. Chappell, 118 S.W. 929, 930 (Ky. 1909); statements merely implying

  someone was not an honest tradesman (Fred v. Taylor, 72 S.W. 768 (Ky. 1903).

         Here, Warren did reach a “conclusion about what occurred,” was the author of the




                                                    13
Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 14 of 18 - Page ID#: 586



  scandalous social media statements, failed to disclose the false facts behind those statements, and

  the statements were known to be specific to these Plaintiffs by the friends and acquaintances of

  the plaintiffs. As Warren admits “[e]ven if read in the light most generous to Plaintiffs” as is

  required in a motion to dismiss “Senator Warren’s tweet ‘implied…that the kids interrupted an

  indigenous march…” (See: Dkt. No. 10-1, Pg. 12). That itself is a false factual statement. They

  were standing on the steps waiting for a bus to take them home. Because Warren failed to disclose

  the factual basis of her opinion, she implied, if not conveyed, false factual statements behind her

  statement that the Plaintiffs engaged in hateful taunting and conduct equal to criminal harassment

  in Kentucky. That constitutes libel per se. Read in a broader context of the innuendo it implied,

  and Warren’s statements constituted libel per quod. Either way, her statements were not protected,

  and not privileged pure opinion, because she hid the factual basis of her defamatory claims. To

  the extent the statements can be read differently, then that is a question for discovery and the jury,

  not for dismissal at this early, pleading stage of the case.

                 2.      Plaintiffs’ Complaint State a Claim for Invasion of Privacy

         Kentucky law long recognized the fundamental right of private individuals to be free from

  being defamed, the right to control one’s own public image against false light innuendos, and the

  right to be free from emotional distress arising from another’s conduct. A tort protecting the right

  of privacy against all forms of invasion includes the right to seek redress for invasions of privacy.

  For almost a century, Kentucky law found “it is generally recognized as the right to be let alone,

  that is, the right of a person to be free from unwarranted publicity, or the right to live without

  unwarranted interference by the public about matters with which the public is not necessarily

  concerned.” Brents v. Morgan, 299 S.W. 967, 989-990 (Ky. 1927).

         Under Kentucky law, the right of privacy is invaded by: (1) unreasonable intrusion upon




                                                    14
Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 15 of 18 - Page ID#: 587



  the seclusion of another; (2) appropriation of the other’s name or likeness; (3) unreasonable

  publicity given to the other’s private life; or (4) publicity that unreasonably places the other in a

  false light before the public. Loftus v. Nazari, 21 F. Supp. 3d 849 (E.D. Ky. 2014) (applying

  Kentucky law).

         Whether denominated intrusion upon seclusion or false light, the invasion of privacy tort

  alleged here resounds in Kentucky law to protect a person from the publication of information

  concerning them that would be “highly offensive to a reasonable person.” How much more

  offensive could this be than what happened here – social media lynch mob led by a United States

  Senator against kids?

         Kentucky law protects every citizen with the right to be free from unwarranted

  publicity, sometimes denominated as an intrusion upon seclusion claim and sometimes

  denominated as a false light claim. Each reflects the same cause of action—invasion of

  privacy—and each remedies the same wrong—“unreasonable publicity.”                   Kentucky law

  protects private individuals with increased protections from defamations “because they lack easy

  access” to media afforded public figures and do not voluntarily expose themselves to public

  invasion of their privacy. In 1981, the Kentucky Supreme Court specifically adopted the tort of

  false light invasion of privacy from the Restatement (Second) of Torts. See McCall v. Courier–

  Journal & Louisville Times Co., 623 S.W.2d 882 (Ky.1981). To sustain an action for false light

  invasion of privacy, a plaintiff must only plead: (1) that the false light in which he was placed

  would be highly offensive to a reasonable person; and (2) that the statement placing the plaintiff

  in a false light was published with knowledge that the statements were false or in reckless disregard

  for the false light in which the statements placed the plaintiff. Yancey v. Hamilton, 786 S.W.2d

  854 (Ky.1990)




                                                   15
Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 16 of 18 - Page ID#: 588



         In addition, other courts hold that publishing true matters that only selectively publicize

  partial facts can constitute invasion of privacy by casting a person in a false light. Krajewski v.

  Gusoff, 53 A.3d 793, 806 (Penn. 2012). Equally, actions that constitute harassment under civil or

  criminal law also constitute invasion of privacy, as the defendant’s home state reveals. Com v.

  Johnson, 21 N.E.3d 937, 948 (Mass. 2014).

         Invasion of privacy can also occur even though a plaintiff is in a public place, as established

  in the seminal privacy case of Nader v. General Motors Corp., 255 N.E.2d 765 (N.Y. 1970), where

  the court held targeting and harassing behavior of even a public figure can constitute invasion of

  privacy. Unlike libel law, a plaintiff need not prove a defamatory statement to constitute invasion

  of privacy. In order to state claim for “false light invasion of privacy,” plaintiff need not prove

  that he has been defamed; rather it is enough that he is given unreasonable and highly objectionable

  publicity that attributes to him characteristics, conduct or beliefs that are false, and so is placed

  before the public in false position. Schuler v. McGraw-Hill Companies, Inc., 989 F. Supp. 1377,

  25 Media L. Rep. (BNA) 2409 (D.N.M. 1997), judgment aff’d, 145 F.3d 1346 (10th Cir. 1998).

         Targeting minor children as the leader of a social media lynch mob, using defamatory

  statements by spreading false factual smears from undisclosed false facts, is the kind of intrusion

  on seclusion the privacy laws protect against. Warren’s statement triggered doxing of addresses,

  threats to person and property, and incurred expense for Plaintiffs in security protections and lost

  economic opportunity.

         There is a significant factor distinguishing Warren’s cases from the present; that is, the

  difference between the expectations of the privacy of adults and minors. Warren cites no cases

  where a minor is denied a right to privacy. In fact, this would be antithetical to the myriad of laws




                                                   16
Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 17 of 18 - Page ID#: 589



  that protect minor’s heightened considerations of privacy3.

                     3.       Plaintiffs’ Complaint States a Claim for Infliction of Emotional
                              Distress

             Kentucky law recognizes torts for parties causing another emotional distress through their

  speech when that speech strays from the safe guards of the First Amendment. As the Kentucky

  courts explained, “the essence of the tort was invasion of the right to be free from emotional

  distress arising from another’s conduct.” Craft v. Rice, 671 S.W.2d 247, 250 (Ky. 1984).

             The Plaintiffs suffered emotional distress due to Warren leading a social media lynch mob

  against a bunch of minor kids built of lies and libels, spreading life-ruining smears, that lead to

  personal, individual threats of physical assault, arson and death?

  V.         CONCLUSION

             Warren’s tweet had nothing to do with her job in the Senate. It had nothing to do with the

  issues in the 2020 race for president. Rather, it is simply the words of a vicious individual who

  made the decision to lie about the Plaintiffs and hold them up as hateful racists against Native

  Americans and Vietnam Vets. Warren caused these high school kids, not to mention their parents

  and siblings, to suffer terribly. She must be held accountable under Kentucky law.

             No one is above the law—certainly not Elizabeth Warren.

                                                                Respectfully submitted,

                                                                /s/ Kevin L. Murphy
                                                                Kevin L. Murphy (KBA 50646)
                                                                Murphy Landen Jones PLLC
                                                                2400 Chamber Center Drive, Suite 200
                                                                Fort Mitchell, KY 41017-0534
                                                                Telephone: (859) 578-3060
                                                                Fax: (859) 258-3061
                                                                kmurphy@mljfirm.com
                                                                Counsel for Plaintiffs


  3
      See: https://kycourts.gov/resources/legalforms/LegalForms/JV30.pdf


                                                           17
Case: 2:19-cv-00117-WOB-CJS Doc #: 46 Filed: 10/09/19 Page: 18 of 18 - Page ID#: 590



                                   CERTIFICATE OF SERVICE

           I hereby certify that on this 9th day of October, 2019, I electronically filed the foregoing
  with the Clerk of Court using the CM/ECF system which will send notification of such filing to
  all parties of record.

                                                        /s/ Kevin L. Murphy
                                                        Kevin L. Murphy




                                                   18
